Judgment unanimously affirmed. Memorandum: On appeal from his conviction of criminal possession of a forged instrument, second degree (Penal Law, § 170.25) arising from an attempt to obtain drugs with a forged prescription, defendant urges that, due to the People’s failure to serve a CPL 710.30 notice, the court erred in admitting the in-court identification testimony of Waterbury, the pharmacist involved in the transaction. Waterbury, the only identification witness aside from the accomplice, had previously identified defendant from a photographic array and at the preliminary hearing. The People, in response to defendant’s discovery demands, had stated: “One witness made a pretrial identification through the use of photographs